          Case 3:17-cv-05769-RJB Document 193 Filed 10/21/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                        UNITED STATES COURTHOUSE AT UNION STATION
                              1717 Pacific Avenue, Room 4427
                              Tacoma, Washington 98402-3224


ROBERT J. BRYAN                                                                      Telephone:
United States District Judge                                                     (253) 882-3870
                                        October 21, 2019

TO:       All Counsel in:      C17-5806RJB, State of Washington v The GEO Group, Inc.
                               C17-5769RJB, Nwauzor et al v The GEO Group, Inc.

FROM: Judge Robert J. Bryan

Dear Counsel:

       You will recall that we set both of the above cases for trial on March 2, 2020, with
Final Pretrial Conference set for February 21, 2020. They are not now joined for any
purpose. It seems to me, in light of the potential complexity at trial, that we should set
these matter for a Preliminary Pretrial Conference on or about January 24, 2020. I am
aware that some of the issues that concern me may be resolved by agreement and/or
procedural or substantive motions, but if they are not so resolved, they should be
addressed in time to allow for adequate trial preparation.

        We must consider the common issues and whether there should be a joinder for
trial on designated limited issues, or all issues. We must determine how to address the
matter of damages should plaintiffs prevail on liability issues. We should determine, if
damages become an issue, whether the damages of one or both plaintiffs should be
presented to the jury sitting on liability issues or whether one or two separate juries should
be seated for damage issues.

        It will also be helpful to have realistic time estimates well in advance of the trial.
Also, it may be appropriate to identify what evidentiary questions may be in play.

      All of these things need to be considered well in advance of trial. I am asking my
In-Court Deputy Clerk, Tyler Campbell, to set a Preliminary Pretrial Conference, after
consulting you all on available dates, on or about January 24, 2020.

                                     Sincerely,


                                     A
                                     ROBERT J. BRYAN
                                     United States District Judge
RJB/jvl
